t c memo united_states tax_court marc chrem and esther chrem et al petitioners v commissioner of internal revenue respondent docket nos filed date brian b snarr and michael craig weinstein for petitioners patrick f gallagher rose e gole and gennady zilberman for respondent 1cases of the following petitioners are consolidated herewith jacqueline ashkenazi docket no albert ashkenazi docket no david i ashkenazi and linda yedid docket no ely i ashkenazi and paulina ashkenazi docket no isaac e ashkenazi docket no jack e ashkenazi docket no joseph e betesh and sally ashkenazi docket no saul e ashkenazi and pauline j salame docket no mark chraime and barbara chraime docket no and ralph gindi and grace gindi docket no memorandum opinion lauber judge these consolidated cases are before the court on the par- ties’ cross-motions for partial summary_judgment petitioners along with eight other individuals or couples owned of the stock of comtrad trading ltd comtrad a closely held hong kong corporation a related company proposed to purchase of comtrad’s stock for dollar_figure per share after comtrad’s share- holders agreed to tender about of their shares petitioners donated the balance of their stock to a charitable_organization the acquiring company then completed the acquisition purchasing the donated stock for dollar_figure per share on their federal_income_tax returns petitioners claimed charitable_contribution deductions for their gifts valuing the donated stock at dollar_figure per share in timely notices of deficiency the internal_revenue_service irs or respondent determined that petitioners were liable for tax under the assignment_of_income_doctrine on their transfers of stock to the charity the irs also determined that petitioners had failed to obtain and where applicable attach to their returns qualified appraisals of the donated property see sec_170 and d 2all statutory references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioners seek summary_judgment with respect to the first determination and the parties have filed cross-motions for summary_judgment with respect to the second pair of determinations concluding that material disputes of fact exist we will deny all the motions background the following facts are drawn from the parties’ pleadings motion papers and the declarations and exhibits attached thereto these facts are stated solely for purposes of ruling on the pending motions for summary_judgment not as findings_of_fact in these cases see rule b fed r civ p a 115_tc_15 aff’d 269_f3d_854 7th cir all petitioners resided in new york when they filed their petitions formed in date comtrad was a hong kong corporation that did business in hong kong and shenzhen china as of date it had big_number shares of outstanding common_stock big_number of which were owned by petitioners eight other individuals or couples some of whom appear to have family ties to petitioners owned the remaining big_number shares comtrad performed testing and quality control services for three related companies that produced and marketed consumer electronic products comtrad selected suppliers took title to component parts manufactured by those suppliers performed testing on those components to verify specifications and ensure quality and managed the logistics of delivering the components to its customers comtrad received for its services commissions ranging between and computed as markups on its total costs comtrad’s principal customer was sdi technologies inc sdi which manufactured and marketed a broad range of consumer electronic products including clock radios home audio systems headphones and computer accessories sdi accounted for of comtrad’s revenue and of its gross_profit in sdi is a u s_corporation that elected to be treated as an s_corporation for federal_income_tax purposes virtually all of sdi’s stock was owned during by an employee_stock_ownership_plan esop petitioners and other comtrad shareholders appear to have been beneficiaries of the esop sdi and comtrad were also related through common management a majority of each company’s board_of directors served as directors for both companies in late sdi made a proposal to acquire of comtrad’s stock the stated purposes of this acquisition were to recapture for sdi the commission sec_3an esop is a tax-exempt plan that invests primarily in the securities of its sponsoring employer see employee_retirement_income_security_act_of_1974 erisa pub_l_no sec e stat pincite codified as amended at sec_4975 it had been paying comtrad to achieve greater vertical integration and control_over product sourcing in asia to give sdi control of certain trademarks held by comtrad and to take advantage of the favorable tax treatment that would be afforded comtrad’s net_earnings due to sdi’s status as an s_corporation whose shares were owned by an esop it was proposed that the stock acquisition would proceed in two steps sdi would first purchase big_number comtrad shares from petitioners and the other comtrad shareholders the proposed purchase_price was dollar_figure per share for a total of dollar_figure the consideration paid_by sdi for this tranche was to consist of dollar_figure in cash and dollar_figure million in subordinated 15-year promissory notes bear- ing annual interest the second step involved the remaining shares of comtrad’s outstand- ing stock in connection with sdi’s acquisition of the big_number shares petitioners agreed to donate shares to the jewish communal fund jcf an organization exempt from federal_income_tax under sec_501 and c sdi agreed to purchase each share tendered by jcf for dollar_figure in cash petitioners agreed after donating their shares to jcf to use all reasonable efforts to cause jcf to tender the shares to sdi if the donors failed to per- suade jcf to do this it was expected that sdi would use a squeeze-out merger a reverse_stock_split or such other action that will result in sdi owning of comtrad if sdi failed to secure ownership of jcf’s shares within days of acquiring the big_number shares the entire acquisition would be reversed out and sdi would return the big_number shares to the tendering comtrad shareholders as noted above virtually all of sdi’s shares were owned by an esop because sdi and comtrad were related parties the trustee for the esop believed that erisa4 required it to secure a fairness opinion to ensure that sdi paid no more than adequate_consideration for the comtrad stock see u s c secs a generally prohibiting transactions between erisa plans and parties_in_interest b a permitting such transactions if the plan pays no more than adequate_consideration b defining adequate_consideration by reference to the fair_market_value as determined in good_faith by the trustee in accordance with regulations promulgated by the secretary of labor the esop trustee hired empire consultants llc empire to provide a fairness opinion supported by a valuation report in describing the proposed trans- action empire expressed its understanding that sdi would acquire of com- trad’s stock in two stages the first stage according to empire involves the 4erisa is an acronym for the employee_retirement_income_security_act_of_1974 pub_l_no 88_stat_829 codified as amended at various sections of u s c acquisition of big_number shares or approximately of comtrad’s outstanding ordinary shares for dollar_figure in cash and promissory notes simultaneously with sdi’s acquisition of the big_number shares empire stated certain of comtrad’s shareholders will transfer shares to jcf the second stage of the proposed transaction involves the acquisition of the jcf shares for dollar_figure per share or dollar_figure million in aggregate using regulatory guidelines and professional standards that it deemed rele- vant empire provided its estimate of the fair_market_value fmv of of the ordinary shares of comtrad it employed a market approach and a discounted cashflow approach and it applied a downward adjustment to reflect a discount for lack of marketability it concluded that the fmv of comtrad valued on a going concern basis was between dollar_figure million and dollar_figure million or dollar_figure to dollar_figure per share empire submitted its findings to the esop trustee in a restricted use ap- praisal report dated date and a fairness opinion dated date collectively empire report given the range of fmvs it determined for 5empire stated that it performed its appraisal according to guidelines set by the department of labor the irs and the american society of appraisers 6in explaining this relatively small discount empire note d that the appro- priate level of discount is materially less on a control block than it would be on a minority interest block comtrad empire opined that the proposed transaction was fair to the beneficiaries of sdi’s esop empire emphasized that its report was for the the sole use of the esop trustee in its fiduciary capacity and could not be used for any other purpose or by any other user s without the express consent of empire empire expressly stated that its appraisal does not take into consideration any_tax consequences related to comtrad’s selling shareholders on date two days after the date of empire’s fairness opinion sdi purchased big_number shares of comtrad stock from petitioners and the other comtrad shareholders the parties dispute when petitioners donated their shares to jcf petitioners assert that these donations occurred on december whereas respondent contends that they occurred no earlier than december al- legedly after jcf unconditionally agreed to sell the shares to sdi but the parties agree that jcf formally tendered its shares to sdi on december the same day on which the other comtrad shareholders tendered their shares and the parties agree that jcf received the same per-share price dollar_figure that the other comtrad shareholders received but that jcf was paid entirely in cash all petitioners timely filed sometimes jointly form sec_1040 u s individual_income_tax_return for on their respective schedules a itemized_deductions petitioners claimed noncash charitable_contributions for the stock they donated to jcf as follows petitioner s marc chrem esther chrem jacqueline ashkenazi albert ashkenazi david i ashkenazi linda yedid ely i ashkenazi paulina ashkenazi isaac e ashkenazi jack e ashkenazi joseph e betesh sally ashkenazi saul e ashkenazi pauline j salame mark chraime barbara chraime ralph gindi grace gindi total docket no shares contributed claimed deduction dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number when a taxpayer makes a charitable_contribution of property other than publicly_traded_securities valued in excess of dollar_figure he is required to secure a qualified_appraisal sec_170 if he claims a value in excess of dollar_figure for such property he is required to attach a copy of the appraisal to his return sec_170 none of petitioners secured for their contributions or attached to their returns an appraisal that was addressed to them however each of petitioners’ returns included an appraisal_summary on form_8283 noncash charitable_contributions in part i of these forms captioned information on donated property petitioners noted the number of comtrad shares that each had donated they stated that they had acquired those shares by purchase and supplied their respective cost bases for the donated shares gregory sullivan the managing director of empire who had signed the fairness opinion issued to the esop trustee signed the declaration of appraiser on each form_8283 saul wadowski an officer of jcf signed the donee acknowledgment on each form which listed date as the date on which jcf had received the donated stock the irs selected all of petitioners’ returns for examination and requested that they supply qualified appraisals to substantiate their claimed deductions in response each petitioner supplied a copy of the report that empire had prepared for the esop trustee the irs issued notices of deficiency to all petitioners determining that they were liable for tax under the anticipatory_assignment_of_income doctrine on their transfers of shares to jcf the irs also disallowed in full the claimed charitable_contribution deductions for failure to satisfy the requirements of sec_170 finally the irs determined that petitioners were liable for accuracy-related_penalties under sec_6662 and in the alternative gross_valuation_misstatement penalties under sec_6662 petitioners timely petitioned this court for redetermination on date the court consolidated the cases for purposes of trial briefing and opin- ion on date respondent filed his motion for partial summary judg- ment petitioners filed their cross-motion one week later i summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party id see 477_us_242 however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite ii assignment_of_income petitioners seek summary_judgment on respondent’s application of the as- signment of income doctrine to their donations of stock a longstanding principle of tax law is that income is taxed to the person who earns it 410_us_441 h e who earns income may not avoid taxation through anticipatory arrangements no matter how clever or subtle thus a person anticipating receipt of income cannot avoid taxation by entering into a contractual arrangement whereby that income is diverted to some other person id pincite citing 281_us_111 this court has previously considered the assignment_of_income_doctrine as applied to charitable_contributions in the typical scenario the taxpayer donates to a charity stock that is about to be acquired by the issuing_corporation via redemp- tion or by another corporation via merger or acquisition in determining whether the taxpayer has assigned income in these circumstances one relevant question is whether the prospective acquisition is a mere expectation or a virtual certainty more than expectation or anticipation of income is required before the assignment_of_income_doctrine applies 13_f3d_577 2d cir another relevant question is whether the charity is obligated or can be com- pelled by one of the parties to the transaction to surrender the donated shares to the acquirer revrul_78_197 1978_1_cb_83 see 119_tc_157 finding the donee’s control to be an important factor the existence of an understanding among the parties or the fact that transactions occur simultaneously or according to prearranged steps may be relevant in answering that question see eg 697_f2d_473 2d cir stating that an understanding among the parties need not be legally enforceable under state law aff’g tcmemo_1981_579 108_tc_244 finding assignment_of_income with respect to proceeds of merger that occurred contemporaneously with charitable_contribution aff’d 174_f3d_997 9th cir 7compare eg 62_tc_684 finding no assignment_of_income where stock was transferred before corporation had voted to redeem it aff’d 523_f2d_1308 8th cir with 174_f3d_997 9th cir finding an assignment_of_income where stock was donated after tender offer had effectively been completed and it was most unlikely that the offer would be rejected aff’g 108_tc_244 and 471_f2d_275 8th cir finding an assignment_of_income where stock was donated after shareholders had voted and taken steps to liquidate the corporation we conclude that there exist genuine disputes of material fact that prevent us from resolving the assignment_of_income issue summarily comtrad and sdi were related by common management the interests of both companies appear to have been aligned and both companies seemingly desired that the stock acquisi- tion be completed if so these facts may support the conclusion that the acquisi- tion was virtually certain to occur respondent also points to emails and an al- leged exchange of documents between jcf and petitioners on date this evidence may support respondent’s contention that jcf agreed in advance to tender its shares to sdi and that all steps of the transaction were prearranged the parties also dispute the dates on which relevant events occurred peti- tioners assert that they transferred their shares to jcf on december and there ap- pears to be documentary_evidence arguably supporting that assertion respondent contends that jcf did not acquire ownership of its shares until at the earliest december allegedly after jcf unconditionally agreed to sell the shares to sdi that contention derives arguable support from other documentary_evidence as well as from empire’s description of the proposed transaction which recited that petitioners would transfer shares to jcf s imultaneously with sdi’s acquisition of the big_number shares there are also genuine disputes of material fact concerning the extent to which jcf having received the shares was obligated to tender them to sdi empire stated in its report that petitioners would use all reasonable efforts to cause jcf to agree to sell the shares to sdi at this juncture the record includes little if any evidence concerning petitioners’ ability to sway jcf’s actions or jcf’s separate negotiations if any with sdi respondent contends that jcf had no meaningful discussions with sdi at all but was simply informed by petitioners that the shares should be tendered at once a trial will be necessary to determine whose version of the facts is correct one fact potentially relevant to this question concerns jcf’s fiduciary duties as a custodian of charitable assets if jcf tendered its comtrad shares it would immediately receive dollar_figure in cash if it refused to tender its shares and the entire transaction were scuttled jcf would apparently be left holding a minority interest in a closely held hong kong corporation the market_value of which might be questionable in sum viewing the facts and the inferences that might be drawn from the facts in the light most favorable to respondent as the nonmoving party we find that there exist genuine disputes of material fact that prevent summary adjudication of the assignment_of_income issue to the extent petitioners seek summary_judgment on this question we will deny their motion iii charitable_contribution deductions a governing legal framework sec_170 allows as a deduction any charitable_contribution made within the taxable_year if the taxpayer makes a charitable_contribution of property other than money the amount of the contribution is generally equal to the fmv of the property when contributed see sec_1_170a-1 income_tax regs a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary sec_170 the secretary has prescribed extensive regulations governing verification of charitable_contributions see sec_1_170a-13 income_tax regs a taxpayer who claims a deduction for a contribution of property other than publicly traded secu- rities valued in excess of dollar_figure must obtain a qualified_appraisal of the prop- erty sec_170 he must also attach to his return such information regarding such property and such appraisal as the secretary may require which includes a fully completed appraisal_summary on form_8283 id see jorgenson v commissioner tcmemo_2000_38 79_tcm_1444 sec_1 170a- c income_tax regs when a contribution of property is valued in excess of dollar_figure the taxpayer must attach a copy of that appraisal to his return sec_170 this last requirement applies to the four petitioners who claimed charitable_contribution deductions of dollar_figure see supra p sec_170 defines qualified_appraisal to mean an appraisal performed by a qualified_appraiser that is treated for purposes of this paragraph as a qualified_appraisal under regulations or other guidance prescribed by the sec- retary the regulations prescribed by the secretary require that a qualified ap- praisal include among other things the following a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed a statement that the appraisal was prepared for income_tax purposes t he date or expected date of contribution to the donee t he date or dates on which the property was appraised and t he appraised fair_market_value of the property sec_1_170a-13 income_tax regs in 100_tc_32 we held that the regula- tory reporting requirements listed above while helpful to respondent in the proc- essing and auditing of returns on which charitable deductions are claimed are directory and not mandatory thus in appropriate circumstances these require- ments can be satisfied by substantial rather than literal compliance id pincite see 109_tc_258 ndollar_figure describing substantial compliance as satisfied where the taxpayer has provided most of the information required or made omissions solely through inadvertence aff’d without published opinion 166_f3d_332 4th cir while substantial compliance may excuse minor technical or merely procedural defects it offers no relief to taxpayers who have failed to disclose information that goes to the essential requirements of the governing statute estate of evenchik v commissioner tcmemo_2013_34 105_tcm_1231 quoting 122_tc_115 sec_170 excuses failure to satisfy the reporting require- ments discussed above if it is shown that such failure is due to reasonable_cause and not to willful neglect the formulation of this defense--requiring the existence of reasonable_cause and the absence of willful neglect --resembles that appearing in numerous code provisions that impose penalties or additions to tax see eg sec_6039g sec_6704 sec_6652 f - j c see also sec_6664 requiring that the taxpayer have reasonable_cause and have acted in good_faith although sec_170 relieves the taxpayer from disallowance of a deduction rather than from imposition of a penalty we have construed the contours of these defenses similarly see alli v commissioner tcmemo_2014_15 107_tcm_1082 crimi v commissioner tcmemo_2013_51 105_tcm_1330 reasonable_cause requires that the taxpayer have exercised ordinary busi- ness care and prudence as to the challenged item crimi t c m cch pincite citing 469_us_241 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reasonable_cause may be shown by establishing reliance on the advice of a tax professional but such advice must generally be from a competent and independent advisor unburdened with a conflict of interest and not from promoters of the investment 440_f3d_375 6th cir aff’g tcmemo_2004_279 b analysis while not challenging empire’s status as a qualified_appraiser respondent urges that petitioners have failed in two respects to satisfy the regulatory reporting requirements respondent first contends that the empire report does not constitute a qualified_appraisal even if it is a qualified_appraisal respondent contends that those petitioners who donated stock valued in excess of dollar_figure are entitled to no deductions because they did not attach copies of that appraisal to their tax returns as sec_170 requires petitioners contend that they substantially complied with all of the regulatory reporting requirements or in the alternative that they had reasonable_cause for failing to do so as respondent observes the empire report in several respects fits awkwardly with the appraisal reporting requirements for starters it is not addressed to petitioners it does not examine any charitable_contributions of property it does not set forth the date or expected date of the contribution and it does not include a statement that it was prepared for income_tax purposes see sec_1_170a-13 income_tax regs quite the contrary the report explicitly states that it was prepared for erisa compliance purposes that it was intended solely for_the_use_of the esop trustee and that it d id not take into consideration any_tax consequences related to comtrad’s selling shareholders respondent further emphasizes that empire did not value the specific prop- erty that each petitioner actually contributed petitioners individually donated to jcf between and shares of comtrad stock the largest block represented only of comtrad’s big_number outstanding shares and petitioners collectively do- nated fewer than of its outstanding shares but whereas petitioners contributed small minority interests empire valued comtrad on a going concern basis and determined the value of of the or- dinary shares of comtrad in so doing empire discharged the mission the esop trustee had entrusted to it that is to determine whether sdi’s offering price of dollar_figure was fair to the comtrad shareholders since empire was valuing the entire company it correctly applied no minority discount and while it applied a discount of for lack of marketability that adjustment was small because the appropriate level of discount is materially less on a control block than it would be on a minority interest block had empire been asked to value the minority interest block that each petitioner donated to jcf empire would obviously have written a very different sort of report when an appraisal values property different from that which was actually contributed to charity that failure can be fatal because it goes to the essence of the information required costello v commissioner tcmemo_2015_87 109_tcm_1441 holding that an appraisal was not qualified where it valued the wrong asset estate of evenchik t c m cch pincite holding that an appraisal was not qualified because it valued corporate assets whereas the taxpayer had donated corporate stock citing cases such as these respondent contends that petitioners neither strictly nor substantially complied with the regu- latory reporting requirements because the empire report valued the wrong asset and for that reason neglected to apply the discounts that should appropriately be applied when valuing minority stock interests petitioners reply that this is a case of no harm no foul sdi was offering to buy of comtrad’s shares and to pay the same price dollar_figure for each share that being so petitioners say all of comtrad’s shares had equal value and there was no logical reason to apply a minority interest discount to the shares tendered by jcf indeed because jcf received cash for its shares whereas the other comtrad shareholders received mostly promissory notes jcf’s shares as compared with those other shares may arguably have justified a valuation premium rather than a discount for these reasons petitioners urge that they substantially complied with the appraisal reporting requirements although empire did not recite the analysis set forth in the preceding paragraph it described the proposed transaction in detail and made clear that sdi was offering to buy each share tendered by jcf for dollar_figure in cash under these circumstances petitioners say it would be obvious to any sophisticated reader that no minority discount was required thus neutralizing respondent’s argument that empire valued the wrong property petitioners admit that the empire report did not explicitly state that the ap- praisal was prepared for income_tax purposes see sec_1_170a-13 income_tax regs but empire allegedly followed irs guidelines when doing its valuation and the empire professional who signed the appraisal also signed the forms attached to petitioners’ returns petitioners admit that the empire report did not explicitly state the date or expected date of contribution to the donee id subdiv ii c and while the parties dispute the exact date on which the contributions occurred the empire report makes clear that all relevant events occurred sometime between december and petitioners contend that any technical shortcomings of the empire report can thus be excused on grounds of substantial compliance the four petitioners who made contributions valued in excess of dollar_figure have a second hurdle to overcome sec_170 required them not only to get a qualified_appraisal but also to attach a copy of that appraisal to their 8see eg zarlengo v commissioner t c memo 108_tcm_155 finding appraisal qualified where contribution dates were list- ed in the appraisal_summary gorra v commissioner tcmemo_2013_254 106_tcm_523 finding appraisal qualified where commissioner could discern that the contribution was made during a specific month consol inv’rs grp v commissioner tcmemo_2009_290 98_tcm_601 finding appraisal qualified despite omission of any statement regarding income_tax purpose simmons v commissioner tcmemo_2009_208 98_tcm_211 finding appraisal qualified despite omission of an explicit statement regarding income_tax purpose aff’d 646_f3d_6 d c cir tax returns which they did not do they say that they nevertheless substantially complied with this requirement by attaching to their return a fully completed form_8283 but the code requires that a taxpayer in this position attach to his return both an appraisal_summary and a copy of the appraisal itself compare sec_170 with id subpara d when a statute separately requires that a taxpayer satisfy two requirements it is not obvious that literal compliance with the first constitutes substantial compliance with the second even if petitioners did not strictly or substantially comply with the regula- tory reporting requirements they all seek haven in sec_170 that provision excuses failure to satisfy the reporting requirements discussed above if it is shown that such failure is due to reasonable_cause and not to willful neglect petitioners allege that their returns were prepared by an experi- enced certified_public_accountant cpa that they supplied her with the empire report and all relevant information about the comtrad stock acquisition and that she did not direct any of petitioners to include a copy of the empire report with 9petitioners cite sec_1_170a-13 income_tax regs in sup- port of their position that section provides possible relief where a donor owing to a good_faith omission fails to attach an appraisal_summary to his return in that event the charitable_contribution_deduction will not be automatically denied if the taxpayer supplies a form_8283 within days of an irs request therefor ibid but there is no comparable relief provision covering situations where the donor having reported a value in excess of dollar_figure for donated property fails to attach to his return a copy of the appraisal itself their returns the record as it stands now is silent concerning the advice if any that the cpa provided petitioners regarding the empire report and whether they relied in good_faith on whatever advice she may have supplied for these reasons we conclude that petitioners’ ability to rely on the reasonable_cause defense of sec_170 presents genuine disputes of material fact that are not susceptible to resolution by summary_judgment barring settlement these cases will need to go to trial on the assignment_of_income issue and on petitioners’ entitlement to the reasonable_cause defense under these circumstances we deem it prudent for two reasons to deny in their entirety both pending motions for partial summary_judgment first if petitioners prevail on the reasonable_cause defense it will be unnecessary for us to decide whether they substantially complied with the appraisal reporting requirements second there could be some factual overlap between the two sets of issues during trial of the assignment_of_income issue we will need to determine among other things whether the prospective acquisition of comtrad’s stock was a mere expectation or a virtual certainty see supra p the resolution of that factual question could affect whether petitioners substantially complied or had reasonable_cause for failing to comply with the appraisal reporting requirements that might be so for example if petitioners contend that they did not need to get an appraisal at all or were advised that they did not need to get an appraisal because the value of the comtrad stock was fixed at dollar_figure per share by an offer from sdi that was certain to close to reflect the foregoing an appropriate order will be issued
